Case 2:19-cv-02424-SHL-jay Document 21 Filed 10/22/19 Page 1 of 1                   PageID 196



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

 LEMOYNE-OWEN COLLEGE FACULTY                     )
 ORGANIZATION,                                    )
       Plaintiff,                                 )
                                                  )
 v.                                                          No. 2:19-cv-02424-SHL-jay
                                                  )
                                                  )
 LEMOYNE-OWEN COLLEGE and BOARD
                                                  )
 OF TRUSTEES,
                                                  )
        Defendants.                               )

         ORDER GRANTING JOINT MOTION TO EXTEND MEDIATION DEADLINE


       Before the Court is a Joint Motion to Extend Mediation Deadline, filed October 21, 2019.

(ECF No. 20.) The parties aver that, due to scheduling conflicts, they are unable to complete

mediation by the ordered deadline of October 22, 2019. The parties have scheduled mediation

for November 7, 2019.

       Because of scheduling conflicts, the Court finds good cause to modify the deadline. The

joint Motion is GRANTED and the mediation deadline is adjusted to November 12, 2019. No

other deadlines are modified by this order.

       IT IS SO ORDERED, this 22nd day of October, 2019.

                                              s/ Sheryl H. Lipman
                                              SHERYL H. LIPMAN
                                              UNITED STATES DISTRICT JUDGE
